Citation Nr: 1009644	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to April 28, 2006 for 
the award of service connection for bilateral hearing loss.    


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2007 rating decision, in which the RO granted 
service connection for bilateral hearing loss and assigned a 
20 percent rating, effective April 28, 2006.  In October 
2007, the Veteran filed a notice of disagreement (NOD), where 
he disagreed with the effective date assigned.  A statement 
of the case (SOC) was issued in January 2008  and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1975 rating decision denied service connection for 
hearing loss and this decision was subsequently confirmed by 
August 1982 and November 1982 rating decisions; the Veteran 
did not appeal any of these decisions and they became final.

2.  Subsequent to these final denials, the Veteran did not 
file a claim to reopen his claim for service connection for 
bilateral hearing loss prior to April 28, 2006.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 28, 2006 for the award of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 
5110 (West 2002); 38 C.F.R. §§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the instant claim, the Board notes that in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  In the instant case 
service connection for bilateral hearing loss was granted by 
the August 2007 rating decision.  Accordingly, VCAA notice 
regarding the Veteran's subsequent claim for an earlier 
effective date was not required because the purpose the 
notice was intended to serve has been fulfilled.  Dingess, 19 
Vet. App. 473, 490-91.  The Board notes, however, that the 
Veteran was provided with the text of the regulatory 
provision governing the assignment of effective dates for 
grants of service connection (i.e. 38 C.F.R. § 3.400) in the 
January 2008 SOC, along with an explanation of how the RO 
assigned the applicable effective date under the regulation.  

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available 
medical evidence.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

A copy of a GPO form 16-71858-1, dated February 7, 1957 
indicates that the Veteran was assigned a VA claim number as 
of that date.  

An April 1976 RO letter indicates that a claim for service 
connection for defective hearing had been denied by an 
earlier rating decision, as the available records did not 
show that the Veteran was treated for hearing loss during 
service or that hearing loss was recorded at the time of the 
Veteran's discharge.  It was noted in the letter that due to 
an oversight the Veteran was not previously informed of the 
decision.  The back of the letter advised the Veteran of his 
appellate rights.  

In June 1982 the Veteran sought to reopen his claim.  In a 
subsequent August 1982 confirmed rating decision, the earlier 
rating decision to deny service connection for hearing loss 
(from July 1975) was confirmed on the basis that new and 
material evidence had not been submitted.  The decision was 
once again confirmed by a November 1982 rating decision, 
which specifically noted that service connection for hearing 
loss was previously denied (by the July 1975 rating decision) 
because service treatment records did not show complaints or 
treatment of hearing loss and that hearing loss was shown as 
normal at the time of the Veteran's separation from service.  
A letter accompanying the decision noted that in order to 
reopen the claim, the Veteran needed to submit new and 
material evidence.  

On April 28, 2006, the RO received a letter from the 
Veteran's congressional representative.  As this letter 
indicated the Veteran's contention that he sustained hearing 
loss during military service, it was accepted as a claim to 
reopen the claim for service connection for hearing loss.  

On July 2007 VA audiological evaluation, the Veteran was 
found to have bilateral hearing loss disability by VA 
standards, with mild to profound loss in the right ear and 
mild to severe loss in the left ear.  The examiner also found 
that the Veteran's hearing loss was at least as likely as not 
related to service.   

As noted above, in the August 2007 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a 20 percent rating effective April 28, 2006.  The 
decision was based on the results of a July 2007 VA 
audiological evaluation.

In his August 2007 NOD, the Veteran indicated that his 
original claim for hearing loss was made on February 7, 1957 
and that subsequent claims were made on July 30, 1973 and 
August 11, 1982.  The Veteran also indicated that all of 
these claims were denied by the RO despite the fact that a VA 
hearing examination was not done.  He noted that his hearing 
loss did not suddenly occur on April 28, 2006 but that it 
occurred while serving in the artillery in 1953.  Therefore, 
he felt that a more equitable effective date for the award of 
service connection should be awarded.  

In his February 2008 Form 9, the Veteran reiterated that he 
filed a claim for service connection for hearing loss on 
February 7, 1957 and he submitted a card, dated February 7, 
1957, which indicated that he had been assigned a VA claim 
number on that date.  The Veteran indicated that he believed 
that some accommodation should be made to arrive at a more 
equitable payment start date for his service-connected 
compensation for bilateral hearing loss. 

In an October 2008 supplemental statement of the case, the RO 
found that the form submitted by the Veteran was in fact a 
claim number assignment form and that there was evidence that 
a VA claim number was assigned to the Veteran on February 19, 
1957.  However, a review of the Veteran's claims file was 
negative for the presence of a claim for benefits (for 
hearing loss or other disability) on that date.  The RO also 
noted that on his claim for service connection for hearing 
loss dated July 8, 1974, the Veteran specifically stated that 
he had not filed a claim for any benefit.  

In a subsequent October 2008 statement, the Veteran indicated 
that he obviously had made an error in July 1974 when he 
indicated that he had not previously filed a claim for a VA 
benefit.  The Veteran also indicated that if his hearing loss 
was associated with his military service from 1953 to 1955, 
such disability was also present when his claim of July 8, 
1974 was denied.  Consequently, he requested that the Board 
adjust the effective date of his entitlement to the previous 
claim date of July 8, 1974.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

There are two statutory exceptions to the finality of an 
unappealed RO decision, (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  
Contrary to a finding of CUE, if a claim is allowed after it 
is reopened on the basis of new and material evidence the 
effective date may not antedate the date of receipt of the 
reopened claim.  38 C.F.R. § 3.400(r).

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  "Claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A noted above, the Veteran's earlier claim for service 
connection for hearing loss was denied by a July 1975 rating 
decision.  The Veteran did not appeal this denial and it 
became final.  The denial was then later confirmed by the 
August 1982 and November 1982 rating decisions, which were 
also not appealed and became final.  See 38 U.S.C.A. § 7105.

Subsequently, the Veteran did not file a claim to reopen 
until April 2006.  As noted above, the effective date for a 
claim to reopen, is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Thus, as the Veteran's claim to reopen, filed in 
April 2006, was not received until April 28, 2006, there is 
no basis under the pertinent regulations for assigning an 
effective date for service connection for bilateral hearing 
loss prior to this date.  38 C.F.R. § 3.400.  

The Veteran contends that he actually filed a claim for 
hearing loss in February 1957, and that therefore the 
effective date for service connection should date back to 
this time-frame, or at least to the date of his subsequent 
claim from July 1974.  In this regard, although the record 
does show that the Veteran was assigned a VA claim number in 
February 1957, there is no evidence of record to indicate 
that the claim number was assigned as a result of the Veteran 
filing a claim for service connection for hearing loss at 
that time.  Additionally, as noted by the RO, the Veteran, 
when he filed his later July 1974 claim, indicated that he 
had not filed a prior claim for any benefit.  Accordingly, in 
the absence of evidence of an earlier pending (i.e. not 
finally decided) claim, there is no basis for assigning an 
effective date for service connection for bilateral hearing 
loss, which is earlier than the date of receipt of the 
Veteran's most recent claim to reopen (i.e. April 28, 2006).  
Id.

In summary, given that is not established that the Veteran 
filed a claim for service connection for bilateral hearing 
loss, which was not finally adjudicated, prior to his claim 
to reopen received on April 28, 2006, there is no basis for 
assigning an effective date prior to April 28, 2006 for the 
award of service connection for bilateral hearing loss.  The 
preponderance of the evidence is against this claim and it 
must be denied.     


ORDER

Entitlement to an effective date prior to April 28, 2006 for 
the award of service connection for bilateral hearing loss is 
denied.      




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


